JUDGMENT
The lands in dispute in this case are declared to he the property of the Save family, and the person holding the title of Save will hold the lands in trust for the whole family. Such lands that the various members of the family have been working upon may continue to be cultivated by them, but under the direction of the trustee.
The costs of the court, which will be assessed are to be paid by Save, as trustee, and he will direct the several members of the family of the amount which each is .to pay. As trustee, the person holding the title of Save cannot enter into any agreement to sell or lease any portion of the property without first conferring with the members of the Save family and ascertaining their opinion.
Any disputes that might occur between the holder of the title of Save and the members of his family can be referred to the court for settlement, but no dispute as to the title of the property will be allowed.
Let a decree issue vesting the title in Save, as trustee, and the Registrar of Titles is ordered to issue a certificate of .title in favor of said Save as trustee.